Citation Nr: 0938629	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability evaluation for the 
Veteran's right ear hearing loss disability.  

(The issue of entitlement to a disability evaluation in 
excess of 20 percent for the Veteran's lumbar muscle strain 
with a history of low back pain, L5-S1 intervertebral disc 
space narrowing, and an osteophyte for the period from March 
31, 1997, to November 28, 1999, is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from June 1972 to December 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's right ear 
hearing loss disability.  In May 2008, the Board denied an 
increased evaluation for the Veteran's right ear hearing loss 
disability.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In January 2009, the Court granted the Parties' Joint Motion 
for Remand; vacated the Board's May 2008 decision which 
denied a compensable evaluation for the Veteran's right ear 
hearing loss disability; and remanded the issue to the Board 
for additional action.  

This appeal is REMANDED to the RO.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


REMAND

In their January 2009 Joint Motion for Vacatur and Remand, 
the Parties directed that the May 2007 VA audiological 
examination was inadequate for evaluation purposes as it 
failed to address how the Veteran's right ear hearing loss 
disability impacted him.  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature 
and severity of his service-connected 
right ear hearing loss disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the impact of 
the Veteran's right ear hearing loss 
disability upon his daily and vocational 
pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the Veteran's 
entitlement to a compensable evaluation 
for his right ear hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

